This is an original proceeding in mandamus brought by the State Board of Agriculture to compel the Assessor of Boone County to accept and receive from the county clerk of that county the inquiry blanks certified out by the board, and to obtain for each farm assessed by him approximately correct answers to each question in such blanks contained and then deliver such information to the county clerk, all as provided by Section 11942, Revised Statutes 1919. In his return to the alternative writ the respondent says that he declines to do the things therein commanded for two reasons:
"(1) Said section of the statute attempts to make it the duty of the assessor to obtain for each farm assessed by him approximately correct answers to each question in such blanks contained, but it does not make it the duty of the owners of farms assessed by him to give to the assessor correct answers to such questions or any information by which he can make proper answers to such questions in such blanks contained, and therefore he cannot deliver such information to the county clerk.
"(2) Said section is class legislation, and is an attempt on the part of the Legislature to take a natural class of persons, split that class in two, designate the fractions as two classes, then pass different laws for the government of each class; that by reason of said statute being unconstitutional, illegal and void, the respondent is not in duty bound to accept of such inquiry blanks, nor to *Page 407 
obtain approximately correct answers to each question in such blanks contained, nor to deliver such information to the county clerk."
Section 11942 imposes certain mandatory duties upon two general classes: (1) designated public officials and (2) farm landowners, their tenants, etc. Its provisions as applicable to the first are as follows: (1) The State Board of Agriculture shall collect through the assessors information concerning the actual crop acreage and other essential agriculture and country life statistics, and disseminate same; (2) the secretary of the board shall annually certify the form of inquiry blank to the county clerks, or township clerks in counties under township organization; (3) such clerks or officers shall furnish blanks in conformity therewith to the assessors; (4) every assessor shall obtain for each farm assessed by him approximately correct answers to each question in such blanks; (5) the assessor shall deliver such information to the county or township clerk, or, if demanded, directly to the Secretary of the State Board of Agriculture; (6) complete statistics shall be furnished the said secretary in full within thirty days after the close of the annual assessment period; and (7) the board shall co-operate with the United States department of agriculture through the co-operative crop-reporting service of the State of Missouri. By Section 11943, any assessor, clerk or other officer, charged with any duty under the foregoing provisions, who fails, neglects or refuses to perform the same, or unduly delays such performance, shall be deemed guilty of a misdemeanor.
With respect to the second class, we find in Section 11942 this: "Provided, a tenant, renter, lessee, manager or superintendent of farm land shall furnish the information required under this section in so far as possible in lieu of any absent landowner." And in said Section 11943: "Any person refusing to give information required by the preceding section . . . shall be deemed guilty of a misdemeanor." The two sections constituted a single enactment. [Laws 1919, p. 110.] Neither, however, contains a specific command that the owner of farm land shall correctly answer the questions of the State Board of Agriculture propounded to him by the county assessor, at the time his land is assessed; nor is there in either an express statement that it shall be his duty to do so. Section 11942 is the statutory basis for the participation by the State in the co-operative crop-reporting service carried on under the auspices of the Federal Government. That service is organized and conducted primarily in the interest of the farmer and other producers of agricultural products. For it is now a truism "that the fundamental problem of marketing can be solved only when the producers and their organized representatives have in their possession the actual acreage, approximate yields and quantities *Page 408 
of current crops, including live-stock production." The Legislature may have thought, therefore, that the farmers, through self-interest, would cheerfully contribute to the crop-reporting service without an imperative "thon shalt" on the part of the State. But be that as it may, it is beyond question that within the contemplation of the statute, considered in its entirety, the duty does rest upon them of giving the required information, and in the event they refuse to give it they are subject to prosecution. And there is no division into classes of the persons required to give the information. The proviso that in the absence of the landowner his tenant or superintendent shall give it, was evidently inserted for the convenience of the assessor and to save him in some instances an interminable quest. The duty resting upon the tenant, in the absence of the landlord, to answer the questions is no different from that resting upon the owner, when present. The "any person" in Section 11943 includes both.
It is contended by respondent that, though the Legislature manifestly intended to impose upon the landowners the duty just referred to, and though such duty on their part is clearly implied by the law, the enforcement of the statute as against them must fail, because in a criminal proceeding nothing can be taken by implication or intendment. Whether the duty of the landowner is sufficiently defined in order to make his failure or refusal to perform it a criminal offense, as the statute purports to do, will be determined by this court, or some other having the requisite jurisdiction, when a criminal cause involving that question comes before it. Whether the statute in that respect is effective, valid or constitutional is of no concern whatever to the county assessor. [State ex rel. v. Williams, 232 Mo. 56.] It is clearly valid as to him. His duties in the premises are clearly and definitely prescribed. When, if ever, a situation arises in which some landowner refuses to give him the information called for by the crop-reporting service of the State and National Governments, he can acquit himself of all implications of failure to discharge his own duty by duly reporting the fact in lieu of the information sought.
A peremptory writ is awarded. All concur, except Atwood, J.,
absent.